Case 7:20-cv-00096-GEC-PMS Document 21 Filed 06/05/20 Page 1 of 3 Pageid#: 364




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 STEVEN RIDDICK,                                  )   CASE NO. 7:20CV00096
                                                  )
                        Plaintiff,                )
 v.                                               )   MEMORANDUM OPINION
                                                  )
 JEFFERY B. KISER, ET AL.,                        )   By: Glen E. Conrad
                                                  )   Senior United States District Judge
                        Defendants.               )


        This case is presently before the court on Plaintiff Steven Riddick’s motion seeking a

 preliminary injunction directing officials at Red Onion State Prison (“Red Onion”) to transfer

 him to a different prison facility until litigation of his pending civil rights actions is completed.

 After review of Riddick’s submissions, the court concludes that his motion seeking interlocutory

 injunctive relief must be denied.

        Riddick filed two civil rights complaints, pursuant to 42 U.S.C. § 1983, Case Nos.

 7:20CV00081 and 7:20CV00096, alleging various violations of his constitutional rights by

 dozens of Red Onion prison officials,. The court advised Riddick in each case that his proposed

 claims violated the Federal Rules of Civil Procedure governing joinder of claims and defendants

 and directed him to file an Amended Complaint in each case that was consistent with those rules.

 Riddick did so. In this case, No. 7:20CV00096, Riddick is pursuing related claims concerning

 events that occurred on February 1-14, 2019, when he was allegedly placed in a dirty cell,

 sprayed with OC gas, and then denied medical care for the effects of the altercation.

        In Riddick’s present motion seeking interlocutory relief, he raises entirely new

 allegations about events that have happened since he mailed his initial § 1983 Complaints to the

 court in January 2020. He alleges that: he was denied recreation and showers on twelve

 occasions in February 2020; his chronic care visits were cancelled several times with no reasons
Case 7:20-cv-00096-GEC-PMS Document 21 Filed 06/05/20 Page 2 of 3 Pageid#: 365




 given; his dental cleaning was cancelled and not rescheduled until late May 2020; on February

 14, 2020, an officer cursed at Riddick, threatened to put him on strip cell status, and told him not

 to ask for any more complaint forms; on two occasions in February 2020, another officer

 threatened to do bodily harm to Riddick when he came out of his cell; on one occasion in

 January, another Officer Mullens gave Riddick a dirty toilet paper roll and other officials refused

 Riddick’s request to have the roll tested for feces; officers have purposely hit Riddick with cuffs

 or shackles on several occasions, or mounted these restraints too tightly on his wrists or ankles;

 on February 26, 2020, while officers were walking Riddick to the shower, they talked about

 wanting to beat someone up; on February 21, 2020, an officer threatened to write a disciplinary

 charge against Riddick for damaging a meal tray that had been delivered to him already

 damaged; Riddick has not received laundered towels on schedule; and he has not been offered

 timely “psychiatric physicals” for weeks. See gen. Mot Prel. Inj., ECF No. 9.

        Riddick has also provided additional documentation and allegations about his desire for

 interlocutory relief, ECF Nos. 14, 18, and 19. 1 In the first of these submissions, he complains

 that: he bathes with his hat, because he has not received clean towels; a piece of legal mail he

 received had been torn open; inadequate access to the electronics kiosk has caused his tablet to

 lock up, leaving him without access to emails and entertainment; and a counselor who picked up

 two money withdrawal requests from his cell door failed to turn them to the business office for

 processing. The other submissions allege that: an inhaler ordered for him was delayed in March;

 because of the coronavirus precautions, he has not been scheduled to see a nerve specialist as

 recommended by a doctor; he is experiencing mental health symptoms and has been scheduled to

 see the psychiatrist; and he has had more problems with his meal trays being damaged. The

 court will construe and grant these three submissions as amendments to the initial motion.

        1
            In each of his two cases, Riddick has filed the same motion and additional supporting documents.

                                                         2
Case 7:20-cv-00096-GEC-PMS Document 21 Filed 06/05/20 Page 3 of 3 Pageid#: 366




          Riddick broadly asserts that these many alleged, diverse occurrences are retaliatory and

 have caused him to fear for his safety at Red Onion. For these reasons, he asks for a court order

 directing officials to transfer him to another prison during the litigation of his pending cases.

          “[A] preliminary injunction may never issue to prevent an injury or harm which not even

 the moving party contends was caused by the wrong claimed in the underlying action.” Omega

 World Travel v. TWA, 111 F.3d 14, 16 (4th Cir. 1997). Thus, to warrant interlocutory relief, the

 movant “must necessarily establish a relationship between the injury claimed in the party’s

 motion and the conduct asserted in the complaint.” Id. Riddick fails to state any facts showing

 that the defendants’ conduct described in the Amended Complaint (past incidents of alleged

 excessive force and denial of adequate medical treatment) also caused each of the later incidents

 he alleges in the current motion.2 Because Riddick asks for preliminary injunctive relief not

 clearly related to the claims in his Amended Complaint, the court cannot find that he is entitled

 to the extraordinary remedy he is seeking and will deny his motion as amended. An appropriate

 order will enter this day.
                       5th day of June, 2020.
          ENTER: This _____

                                                                _________________________________
                                                                Senior United States District Judge




          2
             Furthermore, Riddick’s merely conclusory assertion of retaliation is not sufficient to connect the new
 allegations about adverse treatment to his pending lawsuits or to state any actionable retaliation claim under § 1983.
 See Adams v. Rice, 40 F.3d 72, 74 (4th Cir. 1994) (requiring more than conclusory assertion of retaliation to state
 § 1983 claim); Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (requiring inmate to show likelihood of
 imminent, irreparable harm, success on the merits of his claims, and other factors to warrant interlocutory injunctive
 relief).

                                                           3
